Citation Nr: 0603819	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-41 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, to include service in the Republic of Vietnam from 
February 1970 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran disagreed with that part 
of the decision that denied entitlement to special monthly 
compensation due to loss of use of a creative organ.  He also 
disagreed with the initial evaluations assigned for his 
service-connected left and right lower extremity peripheral 
neuropathy.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected peripheral 
neuropathy of the bilateral lower extremities, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In September 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  In 
October 2005, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such 
evidence.  See generally, 38 C.F.R. § 20.1304 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims special monthly compensation for loss of 
use of a creative organ.  In addition, he claims entitlement 
to higher initial ratings for his service-connected 
peripheral neuropathy of the bilateral lower extremities.  

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Entitlement to this award can be established 
as a matter of law or as a matter of fact.  The law provides 
that if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more testicles, special monthly compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or other 
creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).  Factually, complete impotence would warrant 
a factual finding of loss of use.

Review of the record reflects that service connection for 
erectile dysfunction (due to diabetes) has been established 
and rated as noncompensably disabling.  In addition, the 
veteran has been denied entitlement to special monthly 
compensation based on loss of use of a creative organ.  This 
determination was based on the veteran's August 2003 report 
of VA examination which revealed that he was able to achieve 
partial erections.

The veteran testified during the videoconference hearing in 
September 2005 that his erectile dysfunction had worsened 
since the VA examination in August 2003.  In testimony before 
the undersigned, he alleged that he was unable to maintain an 
erection for the past two years.  Based upon the foregoing, 
the Board finds that a current examination is warranted for 
purposes of determining whether the veteran has lost the use 
of a creative organ.  

In this regard, VA's duty to assist includes the duty to 
conduct a VA examination in cases where the record does not 
adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 
(1991).   

During the videoconference hearing, the veteran also alleged 
worsening of his bilateral peripheral neuropathy.  He 
contended that his lower extremities were constantly 
tingling.  He described episodes of numbness, pain, and cold.  
As such, the Board finds that additional examination of the 
veteran's service-connected bilateral peripheral neuropathy 
is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated, in this respect, that the duty to assist 
claimants in developing the facts pertinent to their claims 
may, under appropriate circumstances, include a duty to 
conduct a thorough and contemporaneous medical examination.  
Proscelle supra.; Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following development:  

1.  The RO should contact the veteran and 
ask him to identify all VA or non-VA 
medical facilities that have treated him 
for erectile dysfunction, any loss of use 
of a creative organ, or bilateral 
peripheral neuropathy of the lower 
extremities. 

2.  Thereafter, the RO should obtain 
outstanding treatment records, if any, by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2005).  If records are 
not obtained, the attempts made to obtain 
such records should be documented.

3.  Thereafter, the veteran should be 
afforded appropriate VA examination(s) to 
ascertain urologic and neurologic 
findings.  The entire claims file must be 
made available to the physician(s) 
designated to enter the opinion and/or 
examine the veteran, and the report of 
the opinion/examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
tests and studies thought necessary by 
the examiner(s) should be performed.  A 
complete rationale should be provided for 
the opinion and all conclusions stated in 
the examination report.

As it pertains to any erectile 
dysfunction, the examination report must 
contain the diagnoses of all current 
disorders affecting a creative organ 
found or confirmed during the 
examination.  The examiner should render 
an opinion as to whether the veteran has 
complete inability to obtain erection or 
has otherwise factually lost the use of a 
creative organ.  

The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected peripheral neuropathy of the 
left and right lower extremities.  

The appropriate examiner should describe 
any and all neurological manifestations 
specifically attributable to the service-
connected peripheral neuropathy of the 
left and right lower extremities, to 
specifically note whether any nerve 
involvement results in complete paralysis 
or incomplete paralysis.  

For the lower extremities, complete 
paralysis means foot drop and slight 
droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension of 
proximal phalanges of toes lost, 
abduction of foot lost, adduction 
weakened, anesthesia covers entire dorsum 
of foot and toes.  

4.  Thereafter, VA must readjudicate the 
issues currently on appeal, taking into 
consideration any and all evidence that 
has been added to the record since the 
issuance of the Statement Of the Case in 
November 2004.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond.  
Thereafter, the case must then be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

